Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 23, 2021

                                     No. 04-21-00396-CV

          CONTINENTAL HOMES OF TEXAS, L.P. D/B/A EXPRESS HOMES,
                               Appellant

                                               v.

                             Giancarlo PEREZ and Krystle Perez,
                                         Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-10075
                            Honorable Larry Noll, Judge Presiding


                                        ORDER
        Appellees’ brief in this accelerated appeal was due November 18, 2021. Neither the brief
nor a motion for extension of time has been filed. We order the brief due December 3, 2021. If
the brief is not filed by the date ordered, we may submit the case without an appellees’ brief.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court